Case 1:19-cv-OOO79-WES-LDA Document 1 Filed 02/20/19 Page 1 of 7 Page|D #: 1

UN|TED STATES D|STR|CT COURT

FOR THE STATE OF RHODE |SLAND

ER|C CA|\/lPBELL
KELLY CAMPBELL

P|aintiff

RHODE |SLAND HOUS|NG /-\ND
l\/|ORTGAGE F|NANCE CORPORAT|ON

Defendants.

ER|C CAMPBELL

KELLY CAMPBELL

80 Thomas Avenue
Pawtucket, Rhode island
Te|ephone: 401-338-2217

PrOSe-ER|C and KELLY CAl\/|PBELL

 

q§§§“ @?Q

Case No.

CONIPLA|NT FOR DECLARATORY
JUDGE|VIENT TO RESC|ND
FORECLOSURE

 

Case 1:19-cv-OOO79-WES-LDA Document 1 Filed O2/20/19 Page 2 of 7 Page|D #: 2

For its complaint, Plaintiffs, Eric and Keiiy Campbell-Prose, avers as follows:

THE PARTIES

1. Piaintiffs, Eric and Keily Campbell are a married couple who have owned their home at
80 Thomas Avenue, Pawtuci<et, Rl 02860, for at least 14 years. P|aintiff, Eric Campbell
has been rendered totally disable from a stress related stroke a little less than a year
ago that has left him with partial paralysis and mental trauma. Plaintiff, l<eliy Campbell
was a school teacher for 25 years who now stays home to take care of her now disable

husband and minor disable child on a full time basis.

2. Defendants, Rhode island Housing and l\/lortgage Finance Corporation is a self-
sustaining public agency of the State of Rhode |sia nd. The Corporation is put in place to provide
low-interest ioans, grants, education, advocacy and consumer counseling to help customers
rent, buy and retain their homes. The Corporation also offers special programs to help
homeowners that may have difficulty in maintaining their mortgage such as, ”loan
modification” as well as their, ”Harclest l-lit Fund” which is a big campaign that the Defendants
has going on where they are giving $50 to $75.000 off the initial principal on their customers

mortgages to avoid foreclosures.

VENUE AND JUR|SDlCT|ON

3. iurisdiction is proper in this most Honorabie Court because this litigation arises under
federal law due to the failure of Rhode island Housing and Finance Corporation to correct
the errors which were made and by their failure to rescind the foreclosure. The Notice of

Error process renders the Federai Court the proper place forjurisdiction, which would allow

 

Case 1:19-cv-OOO79-WES-LDA Document 1 Filed O2/20/19 Page 3 of 7 Page|D #: 3

this Dec|aratory Judgement complaint to be filed in this Honorabie Courthouse asking that

the foreclosure be rescindedl

GENERAL ALLEGAT|ONS

This is a case that instead of the Defendants' abiding by the law there is concrete proof
that the Defendants broke the law in their un-|awful pursuit in foreclosing the P|aintiffs’
home right underneath the Plaintiffs' nose without any proper warning whatsoever or even
aid from the Defendantsl whom main objective is geared at to help their customers,
through their loan modification programs, Hardest Hit Fund, advocacy, grants, consumer
counseling, etc...etc...to buy and most important to retain their home. ln this case you will
note that the Rhode island i-lousing and Finance Corporation did none ofthe above in order
to help the Plaintiffs' maintain their home especially once the Piaintiff, Eric Campbell
suffered a debilitating stroke that totally disabled him which struck him down due to the
stress of the Defendants' and the P|aintiff’s lawyer whom walked off of their case for no
reason whatsoever on December 27, 2018 after the P|aintiff’s paid their attorney $7,850 to
represent them in this most un-just action by the Defenda nts, The P|aintiff’s attorney whom
walked off oftheir case did not reimburse the P|aintiffs' for the unused portion of their
retainer as noted in the Plaintiffs' (EXH|B|T A) which is a ”Spenddown letter” and ”E-Mail"
asking for the Plaintiffs’ former attorney to please respond whereas as of this date the
attorney still has not complied with the P|aintiffs' request which has forced the P|aintiffs to
try and represent themselves (due to their lack of money) in this most disturbing case of an

obvious predatory lending corporation that practices in unfair, deceptive and fraudulent

 

Case 1:19-cv-OOO79-WES-LDA Document 1 Filed O2/20/19 Page 4 of 7 Page|D #: 4

behavior which is opposite of what they advertise as noted. The Piaintiffs' has went to the
local authorities to report their former attorney not giving them any of their money back as
well as the P|aintiffs' are now drafting up a letter to complain to the Rhode island Supreme
Court Ethics Board to report their former attorney's un-ethical behavior. The Piaintiffs are
alleging that the Defendants' in their pursuit to take away their home has sent them a
default notice that was defective as it did not comply with the terms ofthe mortgage. The
Piaintiffs also did not receive an acceleration letter as required by the terms ofthe
mortgage as well. The list goes on with the unlawful behavior of the Defendants in regards
to the fact that the Piaintiffs also did not receive from the Defendants a ”Notice of
l\/iediation” as required by R|GL 34-27-3.2. The Defendants are not exempt from the
provisions of this statute unless it provides loss mitigation services to the homeowners
before it commences foreclosure. The Piaintiffs did not receive any loss mitigation services
from the Defendants prior to it sending the Piaintiffs a notice pursuant to RlGL 34-27-4. The
Piaintiffs ask of the Honorabie Court to also note that the Defendants' violated the
provisions of 12 CFR 1024.41 and foreclosed despite the receipt ofa complete loss
mitigation package, which the Defendants refused to review as required by Federal Law.
instead of reviewing the Piaintiffs as required by 12 CFR 1024.41 when a package was
received, it denied any loss mitigation options without a written response to the
Defendants. it ought to be clear to this most Honorabie Court that the Defendants are out
of order in their unlawful foreclosure that through the mercy of the court should be
rescinded. Due to the Piaintiffs not having proper representation from their attorney who at

the last minute took their money and walked off of their on-going case with the Defendants'

 

Case 1:19-cv-OOO79-WES-LDA Document 1 Filed O2/20/19 Page 5 of 7 Page|D #: 5

on December 27, 2018 has un-justly helped the Defendants to crucify the Piaintiffs'
figuratively speaking The Defendants are aware the Piaintiffs doesn’t have an attorney as
well as also being aware that the P|aintiff, Eric Campbell has suffered a massive stroke and
is now pretty much voiceless as his speech is impaired and he also suffers from partial
paralysis which completely makes the Piaintiffs very vulnerable and easy targets for the
Defendants to ripped them out of their family home that they enjoyed for years and years
and totally violating the Piaintiffs' Civil Rights to be treated the same as everyone else and
giving the opportunity to save their home like many of their other long term homeowners
that have minor children and never mind the fact that one of the homeowners became
disable which across the board it is known that there are many programs that can and will
help a disable individual through no fault oftheir own help to save their home they enjoyed

for at least 14 years now.

CLAllVlS FOR REL|EF

CLA||Vl ONE
(Declaratory Judgement asking that the foreclosure be rescinded)

1. The Piaintiffs incorporates all of the allegations in the P|aintiff’s l‘General Allegations"
inclusive.

2. The Defendants has violated numerous laws by sending the Piaintiffs a ”defective
default letter”, nor did they receive an ” acceleration letter” as required by the terms of their
mortgage, the Piaintiffs also did not receive a ”i\lotice of Mediation" as required by RlGi. 34-27-

3. The Piaintiffs did not receive any loss mitigation services from the Defendants prior to it

sending the Piaintiffs a ”i\lotice pursuant to RlGl_ 34~27-4." The Defendants are also guilty of

 

Case 1:19-cv-OOO79-WES-LDA Document 1 Filed O2/20/19 Page 6 of 7 Page|D #: 6

violating the provisions of 12 CFR 1024.41 and foreclosed despite the receipt of a complete loss
mitigation package which it refused to review which is a requirement of Federal l_aw and
instead of reviewing the Piaintiffs as required by law when the package was received the
Defendants denied any loss mitigation options without a written response to the Piaintiffs
whereas the list of violations by the Defendants against the Piaintiffs is immeasura ble and

should not go unnoticed by the l-lonorable Court.

4. The Piaintiffs seeks Declaratory Judgement from this most Honorabie Court to rescind
the Defendants' unlawful foreclosure action on the grounds that the Defendants did not follow
the proper protocol in their pursuit to illegally foreclose on the P|aintiffs' home especially when
the Piaintiffs were diligent in trying to save their home when they did in fact fill out a ”complete
loss mitigation package” that was not even looked at by the Defendants which once again
violated the Plaintiffs' rights. The Defendants are simply and clearly capitalizing on the fact that
the Piaintiffs lack Council and that one of the Piaintiffs has been struck down with a terrible
stroke disabling him to the magnitude that he now is crippled and voiceless although the
Piaintiff still tries to help his wife explain things as the wife has been recently diagnosed with
P.T.S.D. from the unlawful foreclosure that the Piaintiffs are to this day dealing with alone

without proper representation even though they paid for it which is another outcry of injustice

PRAYER FOR REL|EF

WHEREFORE, The Piaintiffs respectively request that the Honorabie Court:
Enter judgement according to the declaratory relief sought and award the Piaintiff its cost in

this action and such other relief in which the Piaintiff may be entitled as a matter of law or

 

Case 1:19-cv-OOO79-WES-LDA Document 1 Filed O2/20/19 Page 7 of 7 Page|D #: 7

equity, or which the Court determines to be just and proper.

DElVlAND FOR JURY TR|AL

Pursuant to Federal Rule of Civil Procedure 38, the Piaintiffs demands a jury trial on all issues
so triabie.

Dated: February 19, 2019

By: Eric and Kelly Campbell-Prose

g;%@rl#//

larry LJWVQM/

 

